325 F.2d 432
Archie DAVIS, Appellant,v.S.S. RIKKE SKOU, her engines, tackle, apparel and furniture,and Ove Skou Shipping Company, Appellees.
No. 20579.
United States Court of Appeals Fifth Circuit.
Dec. 26, 1963.

Robert L. McLaughlin, John R. Martzell, John P. Nelson, Jr., Leonard S. Ungar, New Orleans, La., proctors for libellant-appellant.
William E. Wright, Christopher Tompkins, Terriberry, Rault, Carroll, Yancey & Farrell, New Orleans, La., Deutsch, Kerrigan & Stiles, New Orleans, La., of counsel, for appellees.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and JOHNSON, district judge.
PER CURIAM.


1
This is an appeal from a summary judgment against the libelant-longshoreman in favor of the shipping company.  The theory of libelant's action on account of injury was that the accident was due to unseaworthiness or negligence for which the shipping company was responsible.  We agree with the experienced and able district judge that there was no genuine issue of any material fact and the shipping company was entitled to a judgment as a matter of law.


2
Affirmed.